Exhibit 10.1

SECURITY AGREEMENT

This Security Agreement (the “Agreement”) is entered into as of August 22, 2013,
by and between the lenders identified on Schedule A to this Agreement
(collectively, the “Lenders”) and AdvanSource Biomaterials Corporation, a
Delaware corporation having a principal address at 229 Andover Street,
Wilmington, MA 01887 ("Company”).  




WHEREAS, the Company desires to borrow an aggregate amount of $100,000 (the
“Loan”) from the Lenders and, subject to and upon the terms and conditions set
forth in this Agreement, including (a) the issuance of promissory notes to the
Lenders (the “Notes”) in an aggregate face amount equal to the amount of the
Loan, and (b) the issuance of common stock purchase warrants for the purchase of
shares of the Common Stock of the Company (the “Warrants”), the Lenders have
agreed to advance funds to the Company in the amount of the Loan;

WHEREAS, the Lenders have advised the Company that they will not fund the Loan
unless, among other things, the Company grants a security interest to them in
accordance with and pursuant to the terms and conditions of this Agreement; and

WHEREAS, the funding of the Loan in favor of the Company will result in a direct
and substantial benefit to the Company, and the Company is, therefore, willing
and has agreed to grant a security interest to the Lenders pursuant to this
Agreement.

NOW, THEREFORE, in consideration of the issuance of the Notes and Warrants, the
funding of the Loan, the premises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.

Definitions.  All capitalized terms used herein and not defined herein shall
have the respective meanings provided therefor in the Note.  The term “State” as
used herein means the State of Delaware.  All terms defined in the Uniform
Commercial Code as enacted and amended in the State (the “UCC”) and used herein
shall have the same definitions herein as specified therein, provided, however,
that the term “instrument” shall be such term as defined in Article 9 of the
Uniform Commercial Code of the State rather than Article 3.  The term
“Obligations,” as used herein, means the Loan and any indebtedness, obligations
and liabilities of the Company to Lenders arising under or relating to the Note,
and the term “Event of Default,” as used herein, means the failure of the
Company to pay or perform any of the Obligations as and when due to be paid or
performed under the terms of the Notes and/or the occurrence of an Event of
Default as defined in the Notes.

2.

Grant of Security Interest.  The Company hereby grants to Lenders, to secure the
payment and performance in full of all of the Obligations, a security interest
in all accounts receivable from those Company customers identified in the
financing statement on Form UCC-1 filed with the office of the Secretary of
State of Delaware on or before the date of this Agreement (the “Customers”),
including the Customer receivables hereafter acquired or arising, and all
proceeds and products thereof (the “Collateral”).





1







--------------------------------------------------------------------------------

3.

3.

Authorization to File Financing Statements. For so long as any Obligations
remain outstanding, the Company hereby irrevocably authorizes Robert Detwiler,
as agent for the Lenders (the “Agent”), at any time and from time to time to
file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) identify the Collateral  and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State for the sufficiency or filing office acceptance of
any financing statement or amendment.

4.

Priority.  The Company hereby acknowledges and agrees that it has not granted a
security interest in the Collateral to any other Person.

5.

Covenants Concerning Company's Legal Status.  The Company covenants with Lenders
that (a) without providing at least 30 days prior written notice to Lenders, the
Company will not change its name, its place of business or, if more than one
place of business, its chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Company does not
have an organizational identification number and later obtains one, the Company
shall forthwith notify Lenders of such organizational identification number, and
(c) the Company will not change its type of organization, jurisdiction of
organization or other legal structure.

6.

Certain Representations and Warranties.  The Company represents and warrants to
Lenders that the Company has at all times operated its business in material
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.

7.

Insurance.  The Company will maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with general practices of
businesses engaged in similar activities in similar geographic areas.  Such
insurance shall be in such minimum amounts that the Company will not be deemed a
co-insurer under applicable insurance laws, regulations and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as is reasonable for the nature and scope of the Company’s
business.

8.

Remedies.  If an Event of Default shall have occurred and be continuing, (a) the
Company shall thereafter pay to Lenders, without setoff, 100% of the funds paid
to the Company by Access or Bard, as the case may be, with respect to the
receivables Collateral; and (b) Lenders may, without notice to or demand upon
the Company, declare this Agreement to be in default, and Lenders shall
thereafter have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code of the State or of any jurisdiction in
which Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose Lenders may, so far as the
Company can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom.  Lenders may in their
discretion require the Company to assemble all or any part of the Collateral at
such location or locations within the jurisdiction(s) of the Company's principal
office(s) or at such other locations as Lenders may reasonably designate.
 Unless the Collateral is perishable or threatens to decline





2







--------------------------------------------------------------------------------

speedily in value or is of a type customarily sold on a recognized market,
Lenders shall give to the Company at least ten (10) business days prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be made.
 The Company hereby acknowledges that ten (10) business days prior written
notice of such sale or sales shall be reasonable notice.  In addition, the
Company waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of Lenders’ hereunder, including, without
limitation, their right following an Event of Default, to take immediate
possession of the Collateral and to exercise its rights with respect thereto.

9.

Standards for Exercising Remedies.  To the extent that applicable law imposes
duties on Lenders to exercise remedies in a commercially reasonable manner, the
Company acknowledges and agrees that it is not commercially unreasonable for
Lenders (a) to fail to incur expenses reasonably deemed significant by Lenders
to prepare Collateral for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against account debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure Lenders against risks of loss, collection or disposition of Collateral or
to provide to Lenders a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by Lenders, to obtain the
services of other brokers, investment lenders, consultants and other
professionals to assist Lenders in the collection or disposition of any of the
Collateral.  The Company acknowledges that the purpose of this §9 is to provide
non-exhaustive indications of what actions or omissions by Lenders would not be
commercially unreasonable in Lenders' exercise of remedies against the
Collateral and that other actions or omissions by Lenders shall not be deemed
commercially unreasonable solely on account of not being indicated in this §9.
 Without limitation upon the foregoing, nothing contained in this §9 shall be
construed to grant any rights to the Company or to impose any duties on Lenders
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this §9.

10.

No Waiver by Agent, Etc.  Lenders shall not be deemed to have waived any of
their rights upon or under the Obligations or the Collateral unless such waiver
shall be in writing and signed by the Agent as agent for the Lenders.  No delay
or omission on the part of Lenders in exercising any right shall operate as a
waiver of such right or any other right.  A waiver on any one occasion shall not
be construed as a bar to or waiver of any right on any future occasion.  All
rights and remedies of Lenders with respect to the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised





3







--------------------------------------------------------------------------------

singularly, alternatively, successively or concurrently at such time or at such
times as Lenders deem expedient.

11.

Suretyship Waivers by Company.  The Company waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect to both the
Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Lenders may deem advisable.  Lenders shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof.  The Company
further waives any and all other suretyship defenses.

12.

Marshalling.  Lenders shall not be required to marshal any present or future
collateral security (including but not limited to this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising.  To the extent that
it lawfully may, the Company hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of Lenders’ rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.

13.

Proceeds of Dispositions; Expenses.  The Company shall pay to Lenders on demand
any and all expenses, including attorneys' fees and disbursements, reasonably
incurred or paid by Lenders in protecting, preserving or enforcing their rights
under or in respect of any of the Obligations or any of the Collateral.  After
deducting all of said expenses, the residue of any proceeds of collection or
sale of the Obligations or Collateral shall, to the extent actually received in
cash, be applied to the payment of the Obligations in such order or preference
as Lenders may determine or in such order or preference as is provided in the
Notes, proper allowance and provision being made for any Obligations not then
due.  Upon the final payment and satisfaction in full of all of the Obligations
and after making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3)
of the Uniform Commercial Code of the State, any excess shall be returned to the
Company, and the Company shall remain liable for any deficiency in the payment
of the Obligations.

14.

Overdue Amounts; Release of Security Interest.  Until paid, all amounts due and
payable by the Company hereunder shall be a debt secured by the Collateral.  At
such time as the Company shall completely satisfy all of the obligations secured
hereunder, Agent on behalf of Lenders shall execute and deliver to the Company
all deeds, assignments, and other instruments as may be necessary or proper to
reinvest in the Company full title to the remaining Collateral (if any)
 assigned hereunder, subject to any disposition thereof which may have been made
pursuant hereto.





4







--------------------------------------------------------------------------------




15.

Governing Law; Consent to Jurisdiction.  This Agreement is intended to take
effect as a sealed instrument and shall be governed by, and construed in
accordance with, the laws of The Commonwealth of Massachusetts.  Lenders and the
Company agree that any suit for the enforcement of this Agreement may be brought
in the courts of The Commonwealth of Massachusetts or any federal court sitting
therein and consents to the non-exclusive jurisdiction of such court and to
service of process in any such suit being made upon the Company or Lenders
pursuant to the Notes.  Lenders and the Company hereby waive any objection that
they may now or hereafter have to the venue of any such suit or any such court
or that such suit is brought in an inconvenient court.

16.

Waiver of Jury Trial.  THE COMPANY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH
RIGHTS OR OBLIGATIONS.  Except as prohibited by law, the Company waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages.  The Company
certifies that neither Lenders nor any of their representatives, agents or
attorneys has represented, expressly or otherwise, that Lenders would not, in
the event of litigation, seek to enforce the foregoing waivers.

17.

Amendments.  This Agreement may only be modified or amended in writing by
Lenders and the Company.

18.

Miscellaneous.  The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its respective successors and assigns, and shall inure to the
benefit of Company and its successors and assigns and Lenders and their
successors and assigns.  If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.  The Company acknowledges receipt of a copy of this Agreement.













<The remainder of this page is left intentionally blank.>  





5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.




COMPANY:

AdvanSource Biomaterials Corporation

 

 

By:

/s/ David Volpe

 

David Volpe, CFO

 

 

 

 

LENDERS:

By:

/s/ Robert Detwiler

 

Robert Detwiler, on his own behalf and as Agent for the other Lenders












